8:07-cr-00553-HMH           Date Filed 04/29/20         Entry Number 99       Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                             ANDERSON/GREENWOOD DIVISION


United States of America                        )
                                                )        Cr. No. 8:07-553-HMH
                vs.                             )
                                                )
                                                )
Dureyll Levaria Sullivan,                       )        OPINION & ORDER
                                                )
                        Movant.                 )


        This matter is before the court on Dureyll Levaria Sullivan’s (“Sullivan”) motion alleging

that his federal sentence was supposed to be served concurrently with, not consecutively to, his

state sentence and requesting nunc pro tunc designation of the state facility where he served his

state sentence. (Sullivan Mot., generally, ECF No. 98.) “A federal prisoner may challenge the

execution of his sentence, including the computation of his remaining prison term, by petitioning

for habeas corpus under [28 U.S.C.] § 2241.” Alicea v. Saad, No. 18-6161, 761 Fed. App’x 168,

170 (4th Cir. Feb. 20, 2019) (unpublished) (citing Fontanez v. O’Brien, 807 F.3d 84, 86 (4th Cir.

2015)). This motion challenges the execution of Sullivan’s sentence and is “best construed as a

28 U.S.C. § 2241 (2012) petition[.]” United States v. Mullinax, No 17-6894, 706 Fed. App’x

134, 134 (4th Cir. Dec. 15, 2017) (unpublished). “Jurisdiction over a § 2241 petition ‘lies’”

solely in the “‘district of confinement.’” Id. (quoting Rumsfeld v. Padilla, 542 U.S. 426, 443

(2004)). When a petitioner files a § 2241 petition in a court lacking jurisdiction, “the court shall,

if it is in the interest of justice, transfer such action” to a court where jurisdiction lies. 28 U.S.C.




                                                    1
8:07-cr-00553-HMH          Date Filed 04/29/20       Entry Number 99       Page 2 of 2




§ 1631. Based on the foregoing, the court transfers this action to the district where Sullivan is

confined, the United States District Court for the Eastern District of North Carolina.

       IT IS SO ORDERED.



                                              s/Henry M. Herlong, Jr.
                                              Senior United States District Judge

Greenville, South Carolina
April 29, 2020




                                                 2
